                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                  MONROE DIVISION

COOBIE DEON DAVIS                                          CIVIL ACTION NO. 19-0512

                                                           SECTION P
VS.
                                                           JUDGE TERRY A. DOUGHTY

MIKE STONE, ET AL.                                         MAG. JUDGE KAREN L. HAYES

                             REPORT AND RECOMMENDATION

        Plaintiff Coobie Deon Davis, a prisoner at Lincoln Parish Detention Center proceeding

pro se and in forma pauperis, filed the instant proceeding on April 22, 2019, under 42 U.S.C. §

1983. He names the following defendants: Sheriff Mike Stone, Lincoln Parish Narcotics

Enforcement Team ("LPNET"), Assistant District Attorney Lewis Jones, Kia Richardson,

"Police Jury," District Attorney Belton, and the Third Judicial District Court, Lincoln Parish. 1

For reasons that follow, the Court should dismiss Plaintiff’s claims.

                                            Background

        Plaintiff alleges that, on approximately February 10, 2017, he was arrested and charged

with five counts of distributing a Schedule II drug. [doc. # 1, p. 1]. The charges are pending

before the Third Judicial District Court, Lincoln Parish. (Docket No. 69568). [doc. # 10, p. 1].

He claims, without elaborating, that LPNET officers arrested him without probable cause. [doc.

#s 1, p. 1; 10, p. 2].

        Plaintiff alleges that he has been incarcerated since his arrest and has yet to have a trial,

implying that the Third Judicial District Court, Lincoln Parish, violated his right to a speedy trial.




1
 This matter has been referred to the undersigned for review, report, and recommendation under
28 U.S.C. § 636 and the standing orders of the Court.
[doc. # 1, pp. 1-2]. He also claims that the state court threatened to classify him as a habitual

offender and to sentence him to sixty-eight years in prison. Id. at 2. He further claims that the

state court imposed an excessive sentence following his prior conviction. [doc. # 4, p. 3].

         Plaintiff claims that Assistant District Attorney Jones engaged in prosecutorial

misconduct when he threatened Plaintiff with a sentence ranging from twenty-five years in

prison to a lifetime in prison. [doc. # 1, p. 1]. In his amended pleading, Plaintiff faults Jones for

offering him a twenty-five-year sentence for selling only one gram of crack cocaine. [doc. # 10,

p. 3].

         Plaintiff claims that his public defender, Kia Richardson, rendered ineffective assistance

when she refused to file any motions and declined to adopt his proposed motions. [doc. # 1, p.

1].

         Plaintiff claims that Sheriff Mike Stone, LPNET, and LPNET officers have “shown bias

and prejudice” which unduly prejudiced his 2012/2013 criminal proceeding before the Third

Judicial District Court, Lincoln Parish (Docket No. 62597). [doc. # 10, p. 1]. He claims further

that District Attorney Belton allowed Sheriff Stone and LPNET officers to influence his criminal

proceeding. Id. at 2. Plaintiff implies that, because Sheriff Stone was biased and prejudiced, the

Sheriff, on February 25, 2013, unduly influenced his sentence by “consent[ing]” to imprisoning

Plaintiff for fifteen years for possessing six grams of cocaine with the intent to distribute it, his

first felony conviction. Id. at 1-2.

         Plaintiff seeks "normal damages" 2 and $250,000.00 for his mental anguish. [doc. # 1, p.

2]. He also appears to ask the Court to dismiss the charges against him, titling his amended

pleading, “Habeas Corpus,” and alleging that "he's being held incarcerated pass two coverage



2
    Plaintiff presumably seeks nominal damages.
                                                   2
Motion to Quash La. C. Cr. P. Art. 581 right to dismissal upon waiting for trial . . . .” [sic]. 3 Id.

                                         Law and Analysis

1. Preliminary Screening

        Plaintiff is a prisoner who has been permitted to proceed in forma pauperis. As a

prisoner seeking redress from an officer or employee of a governmental entity, his complaint is

subject to preliminary screening pursuant to 28 U.S.C. § 1915A. 4 See Martin v. Scott, 156 F.3d

578, 579-80 (5th Cir. 1998) (per curiam). Because he is proceeding in forma pauperis, his

Complaint is also subject to screening under § 1915(e)(2). Both § 1915(e)(2)(B) and § 1915A(b)

provide for sua sponte dismissal of the complaint, or any portion thereof, if the Court finds it is

frivolous or malicious, if it fails to state a claim on which relief may be granted, or if it seeks

monetary relief against a defendant who is immune from such relief.

        A complaint is frivolous when it “lacks an arguable basis either in law or in fact.”

Neitzke v. Williams, 490 U.S. 319, 325 (1989). A claim lacks an arguable basis in law when it is

“based on an indisputably meritless legal theory.” Id. at 327. Courts are also afforded the

unusual power to pierce the veil of the factual allegations and dismiss those claims whose factual

contentions are clearly baseless. Id.

        A complaint fails to state a claim on which relief may be granted when it fails to plead

“enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,




3
  Louisiana Code of Criminal Procedure Article 581 provides in part, "Upon the expiration of the
limitations established by this Chapter, the court shall, upon motion of the defendant, dismiss the
indictment."
4
  Under 28 U.S.C. § 1915(h), “‘prisoner’ means any person incarcerated or detained in any
facility who is accused of, convicted of, sentenced for, or adjudicated delinquent for, violations
of criminal law or the terms and conditions of parole, probation, pretrial release, or diversionary
program.”
                                                   3
550 U.S. 544, 570 (2007); accord Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A claim is

facially plausible when it contains sufficient factual content for the court “to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing

Twombly, 550 U.S. at 570). Plausibility does not equate to possibility or probability; it lies

somewhere in between. Id. Plausibility simply calls for enough factual allegations to raise a

reasonable expectation that discovery will reveal evidence to support the elements of the claim.

Twombly, 550 U.S. at 556.

       Assessing whether a complaint states a plausible claim for relief is a “context-specific

task that requires the reviewing court to draw on its judicial experience and common sense.”

Iqbal, supra. A well-pled complaint may proceed even if it strikes the court that actual proof of

the asserted facts is improbable and that recovery is unlikely. Twombly, supra.

       Likewise, a complaint fails to state a claim on which relief can be granted if it appears

that no relief could be granted under any set of facts that could be proven consistent with the

allegations of the complaint. In making this determination, the court must assume that all of the

plaintiff’s factual allegations are true. Bradley v. Puckett, 157 F.3d 1022, 1025 (5th Cir. 1998).

However, the same presumption does not extend to legal conclusions. Iqbal, supra. A pleading

comprised of “labels and conclusions” or “a formulaic recitation of the elements of a cause of

action” does not satisfy Rule 8. Id. “[P]laintiffs must allege facts that support the elements of

the cause of action in order to make out a valid claim.” City of Clinton, Ark. v. Pilgrim’s Pride

Corp, 632 F.3d 148, 152-53 (5th Cir. 2010). Courts are “not free to speculate that the plaintiff

‘might’ be able to state a claim if given yet another opportunity to add more facts to the

complaint.” Macias v. Raul A. (Unknown) Badge No. 153, 23 F.3d 94, 97 (5th Cir. 1994).

       A hearing need not be conducted for every pro se complaint. Wilson v. Barrientos, 926



                                                 4
F.2d 480, 483 n.4 (5th Cir. 1991). A district court may dismiss a prisoner’s civil rights

complaint as frivolous based upon the complaint and exhibits alone. Green v. McKaskle, 788

F.2d 1116, 1120 (5th Cir. 1986).

       “To state a section 1983 claim, a plaintiff must (1) allege a violation of a right secured by

the Constitution or laws of the United States and (2) demonstrate that the alleged deprivation was

committed by a person acting under color of state law.” Whitley v. Hanna, 726 F.3d 631, 638

(5th Cir. 2013) (internal quotation marks omitted). Consistent with the standard above, a

“[S]ection 1983 complaint must state specific facts, not simply legal and constitutional

conclusions.” Fee v. Herndon, 900 F.2d 804, 807 (5th Cir. 1990).

2. Prosecutorial Immunity

       Plaintiff claims that District Attorney Belton allowed Sheriff Stone and LPNET officers

to influence his 2012/2013 criminal proceeding. [doc. # 10, p. 2]. Plaintiff also claims that

Assistant District Attorney Jones engaged in prosecutorial misconduct when he threatened

Plaintiff with a sentence ranging from twenty-five years in prison to a lifetime in prison. [doc. #

1, p. 1]. In his amended pleading, Plaintiff faults Jones for offering him a twenty-five-year

sentence for selling only one gram of crack cocaine. [doc. # 10, p. 3].

       “Criminal prosecutors . . . enjoy absolute immunity from claims for damages asserted

under [42 U.S.C.] § 1983 for actions taken in the presentation of the state’s case.” Watson v.

Walton, 68 F.3d 465 (5th Cir. 1995). “[A]cts undertaken by a prosecutor in preparing for the

initiation of judicial proceedings or for trial, and which occur in the course of his role as an

advocate for the State, are entitled to the protections of absolute immunity.” Kalina v. Fletcher,

522 U.S. 118, 126 (1997) (holding that a prosecutor’s conduct in connection with preparing and

filing charging documents was protected by absolute immunity).



                                                  5
       “Absolute immunity is not a rigid, formal doctrine, but attaches to the functions a

prosecutor performs.” Moon v. City of El Paso, 906 F.3d 352, 359 (5th Cir. 2018). The Fifth

Circuit has consistently held that the decision of when and whether to file criminal charges

clearly falls within the scope of a district attorney’s prosecutorial duties protected by absolute

prosecutorial immunity. See Quinn v. Roach, 326 F. App’x 280, 292 (5th Cir. 2009); Workman

v. Calogero, 174 Fed. App’x. 824, 826 (5th Cir. 2006). Absolute immunity shields prosecutors

even when they act maliciously, wantonly, or negligently. Loupe v. O’Bannon, 824 F.3d 534,

539 (5th Cir. 2016).

       Here, Defendants Belton 5 and Jones 6 are entitled to absolute prosecutorial immunity.

Under Plaintiff’s allegations, they acted only in the course of their roles as advocates for the

State. Accordingly, the Court should dismiss these claims as frivolous and because Plaintiff

seeks monetary relief from defendants immune from such relief. 7




5
  See Watson v. Walton, 68 F.3d 465 (5th Cir. 1995) (“Watson's allegations that Hattox
influenced prospective witnesses and suborned perjury do not destroy the prosecutor's absolute
immunity.”); Vanderwall v. Carson, 273 F.3d 393 (5th Cir. 2001) (finding that a prosecutor was
immune where the plaintiff alleged that the prosecutor “influenced others ‘to participate in
widespread governmental wrongdoing . . . .’”).
6
  See Taylor v. Kavanagh, 640 F.2d 450, 453 (2d Cir. 1981) (a prosecutor's activities in plea
bargaining are an essential component of the criminal justice system and merit the protection of
absolute immunity) (cited with approval by Tubwell v. Dunn, 12 F.3d 1097 (5th Cir. 1993));
Henzel v. Gerstein, 608 F.2d 654, 657 (5th Cir. 1979) (finding, where the plaintiff alleged that
prosecutors threatened him with further prosecution, that the prosecutors were immune); Conner
v. Pickett, 552 F.2d 585, 586 (5th Cir. 1977) (finding a prosecutor immune where the plaintiff
alleged that the prosecutor violated his rights in connection with sentencing).
7
 These claims are also likely barred under Heck v. Humphrey. However, “Before reaching the
Heck analysis, it is appropriate to consider whether the doctrine of absolute immunity applies.”
Watson v. Walton, 68 F.3d 465 (5th Cir. 1995) (citing Boyd v. Biggers, 31 F.3d 279, 284 (5th
Cir. 1994)).
                                                  6
3. Entities Unamenable to Suit

       Plaintiff names LPNET and the Third Judicial District Court, Lincoln Parish as

defendants. Federal Rule of Civil Procedure 17(b)(3) provides that the “[c]apacity to sue or be

sued is determined . . . by the law of the state where the court is located . . . .” Under Louisiana

law, an entity must qualify as a “juridical person,” which is “an entity to which the law attributes

personality, such as a corporation or partnership.” LA. CIV. CODE art. 24. Here, LPNET and the

Third Judicial District Court, Lincoln Parish, 8 do not qualify as juridical persons. Accordingly,

the Court should dismiss Plaintiff’s claims against these entities.

4. Plaintiff’s 2012/2013 Criminal Proceeding

       Plaintiff claims that Sheriff Mike Stone, LPNET, and LPNET officers have “shown bias

and prejudice” which unduly prejudiced his 2012/2013 criminal proceeding before the Third

Judicial District Court, Lincoln Parish (Docket No. 62597). [doc. # 10, p. 1]. Plaintiff implies

that, because the Sheriff was biased and prejudiced, the Sheriff unduly influenced his sentence

by “consent[ing]” to imprisoning Plaintiff for fifteen years for possessing six grams of cocaine

with the intent to distribute it. Id. at 1-2. Plaintiff also claims that the state court imposed an

excessive sentence. [doc. # 4, p. 3].

       Under Heck v. Humphrey, 512 U.S. 477 (1994), a successful civil rights action that would

necessarily imply the invalidity of a plaintiff’s conviction or sentence must be dismissed unless

the plaintiff first shows that the conviction or sentence has been reversed, expunged, declared



8
 See Griffith v. Louisiana, 808 F. Supp. 2d 926, 934 (E.D. La. 2011) (“[A] Louisiana state court
does not qualify as a juridical person and thus lacks the capacity to be sued.”); Swift v. Juvenile
Court, 2009-1182 (La. App. 3 Cir. 3/10/10), 2010 WL 786031 (finding “that the law does not
grant a juvenile court the procedural capacity to sue or be sued.”); Durden v. Bryson, 2017 WL
4855437, at *2 (W.D. La. Sept. 26, 2017), report and recommendation adopted, 2017 WL
4847783 (W.D. La. Oct. 25, 2017); Chisom v. Edwards, 2012 WL 13005340, at *7-9 (E.D. La.
Aug. 6, 2012).
                                                   7
invalid, or called into question by a federal court’s issuance of a writ of habeas corpus.

         Plaintiff was convicted of drug possession and possession with intent to distribute. 9

Here, he first alleges that the Sheriff, LPNET, and LPNET officers prejudiced his criminal

proceeding, implying that, but for the defendants’ actions, the outcome of his criminal

proceeding would have differed. Manifestly, prevailing on these claims would necessarily imply

the invalidity of his convictions. See Miller v. Hawkins, 73 F. App'x 56, 56 (5th Cir. 2003)

(affirming that the plaintiff’s claim was barred by Heck v. Humphrey where the plaintiff alleged

that the district attorney “acted improperly during his state habeas proceedings[.]”).

         Next, Plaintiff faults the state court for imposing an excessive sentence. Clearly,

prevailing on this claim would necessarily imply the invalidity of Plaintiff’s sentence. See

generally Miller v. Hawkins, 73 F. App'x 56, 56 (5th Cir. 2003) (finding, where the plaintiff

alleged that he received an excessive punishment, that the plaintiff did not show “error in the

district court’s holding” that his claim was barred under Heck).

         Thus, Plaintiff may not seek damages for either his excessive sentence or the alleged bias,

prejudice, and influence in his criminal proceeding until his convictions are reversed, expunged,

declared invalid, or called into question by a federal court’s issuance of a writ of habeas corpus.

The Court should dismiss these claims. 10

5. Public Defender Kia Richardson

         Plaintiff claims that his public defender, Kia Richardson, rendered ineffective assistance

when she refused to file any motions and declined to adopt his proposed motions. [doc. # 1, p.



9
    TELEPHONE CALL TO CLERK OF COURT, THIRD JUDICIAL DISTRICT COURT (June 26, 2019).
10
  The undersigned recommends dismissing these claims against LPNET and the Third Judicial
District Court under Heck only in the alternative because, as above, these defendants are
unamenable to suit.
                                                  8
1].

       To state a claim under Section 1983, a plaintiff must allege that a defendant acted “under

color” of state law. 42 U.S.C. § 1983. “Anyone whose conduct is ‘fairly attributable to the

state’ can be sued as a state actor under § 1983.” Filarsky v. Delia, 566 U.S. 377, 383 (2012)

(quoting Lugar v. Edmondson Oil Co., 457 U.S. 922, 937 (1982)). “Fair attribution” means: (1)

“the deprivation must be caused by the exercise of some right or privilege created by the State or

by a rule of conduct imposed by the state or by a person for whom the State is responsible”; and

(2) “the party charged with the deprivation must be a person who may fairly be said to be a state

actor.” Lugar, 457 U.S. at 937. Of import, “a public defender does not act under color of state

law when performing a lawyer’s traditional functions as counsel to a defendant in a criminal

proceeding.” Polk Cty. v. Dodson, 454 U.S. 312, 325 (1981).

       Here, Defendant Richardson did not act under color of state law: deciding which motions

(if any) to file is a traditional function of counsel. See Amir-Sharif v. Dallas Cty. Pub. Defs.

Office, 233 F. App’x 364, 365 (5th Cir. 2007) (finding, where a plaintiff was concerned with the

“quality of legal assistance being provided to him by appointed counsel and the public

defender[,]” that “the attorney defendants . . . are not state actors for § 1983 purposes.”); Linn v.

Saitin, 575 F. App'x 531, 532 (5th Cir. 2014) (affirming, where the plaintiff alleged that a public




                                                  9
defender and her supervisor rendered ineffective assistance, that the defendants were not state

actors). 11 The Court should dismiss this claim. 12

6. Conclusory Allegations

       Plaintiff names “Police Jury” as a defendant, but he does set forth any allegations against

it. 13 [doc. # 1, pp. 1-3]. Plaintiff also claims, without expounding, that LPNET officers arrested

him without probable cause. [doc. #s 1, p. 1; 10, p. 2]. Further, he alleges that the officers

entrapped him. [doc. # 1, p. 1].

        A complaint fails to state a claim on which relief may be granted when it fails to plead

“enough facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570.

A civil rights plaintiff must support his claims with specific facts demonstrating a constitutional

deprivation and may not simply rely on conclusory allegations. Ashcroft, 556 U.S. at 662.

       Here, the Court should dismiss “Police Jury” because Plaintiff does not raise a claim




11
   See also O'Brien v. Colbath, 465 F.2d 358 (5th Cir. 1972) (holding that the ineffective
assistance of a public defender in a criminal case does not raise a claim cognizable under Section
1983 because no “state action” is involved and because Section 1983 was not intended as a
“vehicle for prosecuting malpractice suits against court-appointed attorneys.”); U. S. ex rel.
Simmons v. Zibilich, 542 F.2d 259, 261 (5th Cir. 1976) (“The court-appointed attorney, like any
retained counsel, serves his client. He represents the client, not the state. The ancillary facts that
the court has a hand in providing counsel, and that the attorney selection board in Orleans Parish
obtains its authority from statute, do not alter the attorney-client relationship. That relationship is
our concern here. Accordingly, the district court correctly disallowed any [Section] 1983 claim
raised by Plaintiff-Appellant, since the situation presents no state action.’”).
12
  Assuming, for the sake of argument, that Richardson acted under color of state law, the
undersigned would recommend dismissing Plaintiff’s claim under Heck v. Humphrey and
Wallace v. Kato. See Williams v. Eastland, 54 F. App'x 795 (5th Cir. 2002) (“Because Williams'
claims are based on his attorney's alleged ineffective assistance, they are barred by Heck because
he has not shown that his conviction has been reversed, expunged, invalidated, or otherwise
called into question.”); Wallace v. Kato, 549 U.S. 384 (2007).
13
  The undersigned instructed Plaintiff to provide a separate description of what, exactly, each
defendant did to violate his rights. [doc. # 9].
                                                  10
against it. Similarly, Plaintiff’s laconic allegations of false arrest and entrapment do not disclose

enough facts to state plausible claims. Even construed liberally and in his favor, these claims are

entirely conclusory and should therefore be dismissed.

7. Speedy Trial

        Plaintiff alleges that he has been incarcerated since the date of his arrest and has yet to

have a trial, impliedly claiming that the Third Judicial District Court, Lincoln Parish, violated his

right to a speedy trial. [doc. # 1, pp. 1-2]. Plaintiff asks this Court to dismiss his pending

charges. 14

        As above, the undersigned finds the state court unamenable to suit. That said, and even

assuming that the state court is amenable or that Plaintiff identified a proper defendant, the

undersigned recommends dismissing this claim.

        Although Plaintiff filed this action under 42 U.S.C. § 1983, his request is an implicit

challenge to the very fact and duration of his physical imprisonment. 15 Plaintiff should pursue

his request for immediate release from custody through a petition for writ of habeas corpus under




14
  Plaintiff refers the Court to LA. CODE CRIM. PROC. art. 578(A), which provides in part, “Except
as otherwise provided in this Chapter, no trial shall be commenced nor any bail obligation be
enforceable: . . . (2) In other felony cases after two years from the date of institution of the
prosecution[.]” Under LA. CODE CRIM. PROC. art. 581: “Upon the expiration of the limitations
established by this Chapter, the court shall, upon motion of the defendant, dismiss the
indictment. . . . If the indictment is dismissed under this article, there shall be no further
prosecution against the defendant for the same or a lesser offense based on the same facts.”
15
   See, e.g., Sellers v. Plattsmier, 637 F. App’x 111, 112 (5th Cir. 2015) (reasoning that the
plaintiff’s request to dismiss a bill of information was an implicit request for release); Florence
v. Garcia, 713 F. App’x 306, 307 (5th Cir. 2018) (“Florence’s requests for dismissal of the
charges and for immediate release sound in habeas . . . .”); Durall v. Lafayette Police Dep't, 2011
WL 6181387, at *1 (W.D. La. Nov. 16, 2011), report and recommendation adopted, 2011 WL
6205542 (W.D. La. Dec. 13, 2011) (“Since dismissal of the charges would result in an immediate
or at least speedier release from custody, plaintiff must seek such relief by way of a petition for
writ of habeas corpus . . . .”).
                                                  11
28 U.S.C. § 2241. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973) (“[W]hen a state prisoner

is challenging the very fact or duration of his physical imprisonment, and the relief he seeks is a

determination that he is entitled to immediate release or a speedier release from that

imprisonment, his sole federal remedy is a writ of habeas corpus.”); Stringer v. Williams, 161

F.3d 259, 262 (5th Cir. 1998) (construing a request for release from pending state criminal

proceedings as a habeas petition under Section 2241); Dickerson v. State of La., 816 F.2d 220,

224 (5th Cir. 1987) (“Pre-trial petitions such as Dickerson's are properly brought under 28

U.S.C. § 2241, which applies to persons in custody regardless of whether final judgment has

been rendered and regardless of the present status of the case pending against him.”).

Accordingly, the Court should dismiss this claim. 16

       The undersigned cautions that Plaintiff must first exhaust his available state court

remedies before seeking habeas relief in this Court. See Presier, 411 U.S. at 477 (observing that

if “habeas corpus is the exclusive federal remedy . . . a plaintiff cannot seek the intervention of a

federal court until he has first sought and been denied relief in the state courts, if a state remedy



16
   Plaintiff does not appear to seek monetary relief for the alleged denial of a speedy trial. Even
if he did, the undersigned would recommend dismissing the request because the dismissal of
charges “is the only possible remedy” for this type of claim. See Barker v. Wingo, 407 U.S. 514,
522 (1972); Quinn v. Roach, 326 F. App'x 280, 290 (5th Cir. 2009) (“The only remedy for a
violation of the Sixth Amendment right to a speedy trial is dismissal of any criminal charges.”).
Further, even if Plaintiff could obtain monetary relief, the undersigned would recommend
dismissing or staying the claim under Heck v. Humphrey and Wallace v. Kato. See Anderson v.
Galveston County Dist. Clerk, 91 Fed. Appx. 925, 926 (5th Cir. 2004) (“[Claimant] argues that
the district court abused its discretion in dismissing the complaint as frivolous pursuant to Heck
v. Humphrey . . . because his complaint challenged the length of his pre-trial detention and not
his conviction . . . . [Claimant's] complaint, given its most liberal construction, sought damages
for the denial of his Sixth Amendment right to a speedy trial. A determination that [his] Sixth
Amendment right to a speedy trial was violated would necessarily implicate the invalidity of his
conviction, and [he] has not shown that his conviction has been overturned or otherwise declared
invalid.”) (unpublished); Josey v. Tex. Dep't of Pub. Safety, 101 Fed. Appx. 9, 10 (5th Cir. 2004)
(“[B]y raising his speedy-trial argument, Josey is contesting his continued confinement.”)
(unpublished); Krause v. Leonard, 352 F. App'x 933, 935 (5th Cir. 2009).
                                                  12
is available and adequate.”). 17 Plaintiff is further cautioned that the Court may abstain, under

Younger v. Harris, 401 U.S. 37 (1971), if Plaintiff asks the Court to interfere with his ongoing

criminal prosecution. 18, 19 See Gates v. Strain, 885 F.3d 874, 882 (5th Cir. 2018) (declining,

where the plaintiff argued that his prosecution would violate state and federal speedy-trial laws,

to enjoin a state criminal proceeding, observing that “the alleged denial of a speedy trial is not

itself a legitimate basis on which to enjoin a state criminal proceeding” absent other

extraordinary circumstances or bad faith); Gibson v. Orleans Par. Sheriff, 2014 WL 1066987, at

*1 (5th Cir. Mar. 20, 2014) (affirming abstention under Younger v. Harris, where a petitioner

sought habeas corpus relief under 28 U.S.C. § 2241).




17
   See also Dickerson, 816 F.2d at 225 (“Despite the absence of an exhaustion requirement in the
statutory language of section 2241(c)(3), a body of case law has developed holding that although
section 2241 establishes jurisdiction in the federal courts to consider pre-trial habeas corpus
petitions, federal courts should abstain from the exercise of that jurisdiction if the issues raised in
the petition may be resolved either by trial on the merits in the state court or by other state
procedures available to the petitioner.”).
18
  “Under the Younger abstention doctrine, federal courts should generally decline to exercise
jurisdiction when: (1) the federal proceeding would interfere with an ongoing state judicial
proceeding; (2) the state has an important interest in regulating the subject matter of the claim;
and (3) the plaintiff has an adequate opportunity in the state proceedings to raise constitutional
challenges.” Gates, 885 F.3d at 880 (internal quotation marks and quoted sources omitted).
19
   There is “an important distinction between a petitioner who seeks to abort a state proceeding
or to disrupt the orderly functioning of state judicial processes by litigating a speedy trial defense
to a prosecution prior to trial, and one who seeks only to enforce the state's obligation to bring
him promptly to trial. This distinction apparently turns upon the type of relief sought: an attempt
to dismiss an indictment or otherwise prevent a prosecution is of the first type, while an attempt
to force the state to go to trial is of the second. While the former objective is normally not
attainable through federal habeas corpus, the latter is, although the requirement of exhaustion of
state remedies still must be met.” Brown v. Estelle, 530 F.2d 1280, 1283 (5th Cir. 1976)
(internal quotation marks and quoted sources omitted); see Dickerson, 816 F.2d at 226 (“[P]re-
trial habeas relief is generally not available to consider a petitioner's claim that a state is barred
from trying him because it has violated his sixth amendment right to a speedy trial.”).
                                                  13
                                          Recommendation

        For the foregoing reasons, IT IS RECOMMENDED that Plaintiff Coobie Deon Davis’s

claims against District Attorney Belton and Assistant District Attorney Jones be DISMISSED as

frivolous and because Plaintiff seeks monetary relief from defendants immune from such relief.

        IT IS FURTHER RECOMMENDED that Plaintiff’s claims against LPNET, the Third

Judicial District Court, Lincoln Parish, Kia Richardson, and Police Jury, as well as Plaintiff’s

claims against LPNET officers concerning false arrest and entrapment, be DISMISSED as

frivolous and for failing to state claims on which relief may be granted.

        IT IS FURTHER RECOMMENDED that Plaintiff’s claims against Sheriff Mike Stone

and LPNET officers concerning their bias, prejudice, and influence in connection with Plaintiff’s

2012/2013 criminal proceeding be DISMISSED WITH PREJUDICE as frivolous until the

Heck conditions are met.

        IT IS FURTHER RECOMMENDED that Plaintiff’s speedy-trial claim be

DISMISSED WITHOUT PREJUDICE to Plaintiffs right to pursue habeas corpus relief after

he exhausts all available state court remedies.

        Under the provisions of 28 U.S.C. § 636(b)(1)(C) and Rule 72(b), parties aggrieved by

this recommendation have fourteen (14) days from service of this Report and Recommendation

to file specific, written objections with the Clerk of Court. A party may respond to another

party’s objections within fourteen (14) days after being served with a copy of any objections or

response to the district judge at the time of filing.

        Failure to file written objections to the proposed factual findings and/or the

proposed legal conclusions reflected in this Report and Recommendation within fourteen

(14) days following the date of its service, or within the time frame authorized by Fed. R.



                                                   14
Civ. P. 6(b), shall bar an aggrieved party from attacking either the factual findings or the

legal conclusions accepted by the District Court, except upon grounds of plain error. See

Douglass v. United Services Automobile Association, 79 F.3d 1415 (5th Cir. 1996).

       In Chambers, Monroe, Louisiana, this 9th day of July, 2019.




                                                   __________________________________
                                                   Karen L. Hayes
                                                   United States Magistrate Judge




                                              15
